DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12, 31, 32, 34,  and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rafter et al. (US 6740039 B1) in view of Prus et al. (US 20180206816 A1).
Claim 1: Rafter teaches a system for microbubble-enhanced treatment of target tissue (Col. 4, Par. 2: “…ultrasound imaging systems may be utilized in connection with the targeted delivery of a therapeutic agent to a region of interest in a patient...”), the system comprising: 
an administration device comprising a first storage container for storing microbubbles (Col. 2, Para. 6: “apparatus is provided for facilitating administration of a therapeutic agent to a patient  –the administration apparatus stores the agent before administering it ); and a controller configured to:
(a) receive a desired characteristic of the microbubbles for treating the target tissue (Col. 2: Para. 3: “...acquired parameter data, such as a measurement of microbubble destruction…”); 
(b) cause the microbubbles to be dispensed from the administration device (Col. 2, Para. 6: “apparatus is provided for facilitating administration of a therapeutic agent to a patient.); and 
Rafter doesn’t teach compare a characteristic of the dispensed microbubbles to the desired characteristic so as to validate a match there between.
However, Prus teaches (c) compare a characteristic of the dispensed microbubbles to the desired characteristic so as to validate a match therebetween ([0062]: “…the current invention directly compares the received echo signal from microbubbles and reference signals in the time domain to infer the…best-matching reference signal”).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to use the matching system of Rafter in Prus to validate the match in order to incorporate Prus to detect of cavitation according to the unique nonlinear response of the microbubbles (See Prus [0006]).

Claim 2: Rafter teaches wherein the controller is further configured to cause the dispensed microbubbles to be introduced to the target tissue upon validation of the match (Col. 2: Para. 3 “The parameters of the transmitted ultrasound energy may be…adjusted automatically based on acquired parameter data…The parameter display thus provides feedback for control of the activation process” – the activation process is the process to activate the ultrasound transducer and it’s bases on the parameters sensed previously then adjusted before activation. Therefore the parameters acquired must then be automatically adjusted (validated) before activation of the therapeutic agents).  

Claim 3: Rafter in view of Prus teaches wherein the controller is further configured to cause a precautionary action upon detecting a clinically significant deviation between the characteristic of the dispensed microbubbles from the desired characteristic (Prus [0018]: “…determining whether the matching score is above a threshold…if not, repeating steps (a)-(d).” – the clinical deviation is the matching score not above a threshold and the precautionary action is the repeating of steps a - d).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to further incorporate the repeating steps of Prus to locate cavitation caused by microbubbles during an ultrasound procedure (See Prus [0001]).
Claim 4: Rafter in view of Prus teaches further comprising a measurement system for measuring the characteristic of the dispensed microbubbles (Col. 3, Para. 6: “FIG. 4 shows…a graph that is indicative of accumulated dosage of a therapeutic agent” – the characteristic of the microbubbles is their accumulated dosage).

Claim 5: Rafter teaches wherein the measurement system comprises an acoustic system (Abstract: “… an ultrasound imaging system…”).

Claim 6: Rafter in view of  Prus teaches wherein the acoustic system is configured to apply a plurality of frequencies to the microbubbles for measuring the characteristic thereof ([0042]: “Accordingly, by detecting and analyzing the acoustic signals emitted from the microbubbles, the presence and/or type of cavitation induced in tissue during an ultrasound procedure can be determined.”)
It would have been obvious to one of ordinary skill, in the art by the time of the effective filing date, to modify Rafter in view of Prus to use a plurality of frequencies to measure the characteristics of the microbubbles to determine the type of cavitation that would occur as “various types of microbubble cavitation may occur during an ultrasound procedure and each type of the cavitation may have its own spectral signature that represents the unique nonlinear response of the bubbles” (See [0042] of Prus).

Claim 7: Rafter teaches wherein the acoustic system is configured to measure at least one of…scattering, backscattering (Col. 6, Para 4: “Backscatter intensity may be detected…”), as claimed in the alternative. 

Claim 8: Rafter teaches wherein the measurement system is configured to perform measurements of at least one of a laser light obscuration and scattering (Col. 6, Para 4: “Various techniques can be utilized to detect microbubble destruction. Backscatter intensity may be detected as an indicator of the presence of contrast agent as a function of time”), as claimed in the alternative.   

Claim 9: wherein the measurement system comprises at least one sensor for measuring an administration rate of the microbubbles (Col. 3, Para. 6: “FIG. 4 shows…a graph that is indicative of accumulated dosage of a therapeutic agent”).

Claim 10: Rafter teaches further comprising an ultrasound transducer for transmitting ultrasound waves to the microbubbles (Abstract: “…ultrasound energy for destroying the microbubbles…”), wherein the measurement system is configured to monitor a response of the microbubbles to the ultrasound waves (Col. 6, Para 4: “Various techniques can be utilized to detect microbubble destruction”).  

Claim 11: Rafter teaches wherein the controller is further configured to adjust at least one of an ultrasound parameter or the characteristic of the dispensed microbubbles based at least in part on the monitored response thereof (Col. 7, Para. 2: “Thus, when the parameter display shows a deviation from a desired dose or spatial distribution of the therapeutic agent, the parameters of the transmitted ultrasound energy, such as power level, beam pattern, frequency, and the like, can be adjusted, or application of ultrasound energy can be terminated.”).  

Claim 12: Rafter teaches wherein the ultrasound parameter comprises at least one of a frequency…(Col. 2, Para. 4: “In one approach, the parameter display may represent a parameter, such as… ultrasound transmit frequency.”), as claimed in the alternative.

Claim 31: Rafter teaches wherein the controller is further configured to dispense the microbubbles from the administration device based at least in part on a predetermined administration profile (Col. 4, Para.  : “Accordingly, the parameters of the ultrasound energy, including frequency, power level and beam pattern, are selected to release a desired dose of the therapeutic agent…” – the parameter of ultrasound energy are the predetermined administration profile that control the release of the microbubbles).  

Claim 32: Rafter teaches wherein the administration profile is determined based at least in part on the characteristic of the dispensed microbubbles (Col. 2, Para. 5: “In a first embodiment, the parameter display may comprise a colorized display…specified colors are indicative of cumulative dose of the therapeutic agent delivered to the region of interest.” – the parameter display serves as the administration profile and the display of the color is dependent on the dosage of the microbubbles).  

Claim 34: Rafter teaches wherein the administration profile comprises at least one of a dose (Col. 2, Para. 5: “In a first embodiment, the parameter display may comprise a colorized display…specified colors are indicative of cumulative dose of the therapeutic agent delivered to the region of interest.” – the parameter display serves as the administration profile), as claimed in the alternative. 
Claim 36: Rafter in view of Prus wherein the controller is further configured to acquire a characteristic of the target tissue and determine the desired characteristic of the microbubbles based at least in part on the characteristic of the target tissue ([0003]: “Depending upon the amplitude of the applied stress from an acoustic field, the microbubbles may collapse (this mechanism is called “cavitation” and cause various thermal effects in the target and/or its surrounding tissue).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Prus to determine the characteristic of microbubbles based on the target tissue as different tissues are affected in different ways such that the right microbubbles are needed (See Prus [0003]).
Claim 13 – 23,  25 – 29, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rafter et al. in view of Prus et al. and further in view of Borden et al. (US 20120175305 A1).
Claim 13: further comprising an ultrasound transducer (Col. 1, Para. 3: “…short bursts of ultrasound energy are directed into a patient's body with a handheld transducer”), wherein the controller is further configured to: 
cause the ultrasound transducer to transmit treatment ultrasound waves to the target tissue and generate an acoustic field therein (Col. 1, Para. 3: “This invention relates to delivery of a therapeutic agent to a region of interest using a contrast agent and activation of the therapeutic agent using ultrasound energy.”); and 
cause administration of the therapeutic agent so as to produce an optimal treatment effect in the target tissue (Col. 2, Para. 1: “According to a first aspect of the invention, a method is provided for administering a therapeutic agent, such as a drug or a gene, to a patient.”).  
Rafter doesn’t teach a second compartment. 
However, Borden in the same field of microbubble dispersal teaches the administration device further comprises a second storage container for storing a therapeutic agent ([0067]: “For example, in the embodiment of FIG. 9A, a laminated bag 900 has multiple compartments 912, 916, 918 separated by clamping portions 922, 924.”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Borden in order to hold different microbubbles for different applications (See [0005] of Borden).

Claim 14: Rafter teaches a measurement system for detecting signals indicating a condition of a treatment procedure (Col. 6, Para 4: “Various techniques can be utilized to detect microbubble destruction. Backscatter intensity may be detected as an indicator of the presence of contrast agent as a function of time”).

Claim 15: Rafter teaches wherein the condition of the treatment procedure comprises at least one of …a condition of the microbubbles (Abstract: “…the parameter data is acquired by detecting destruction of microbubbles of the contrast agent” – the condition of the microbubbles is the destruction of the microbubbles), as claimed in the alternative.
Claim 16: Rafter in view of Prus teaches wherein the condition of the microbubbles is a cavitation state thereof (Prus –  [0005]: “The present invention provides systems and methods for detection and localization of microbubble cavitation…”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date, to further incorporate the localizing of cavitation states taught in Prus to monitor the energy absorbed by the ultrasound such that undesired bio-effects such as hemorrhage and tissue damage do not occur (See Prus [0003]).

Claim 17: Rafter in view of Prus teaches wherein the condition of the target tissue comprises at least one of a temperature, a size, a shape or a location of the target tissue (Prus - [0053]: “….the physical model may include parameters, such as material properties (e.g., the energy absorption of the tissue…” – it is known to one having ordinary skill in the art that energy absorption positively correlates to the temperature of the tissue).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Rafter with Prus to monitor the tissue to verify that no damage is being done (See Prus [0003]).

Claim 18: Rafter teaches wherein the measurement system comprises at least one of an imager or an acoustic-signal detector (Abstract: “… an ultrasound imaging system…”).

Claim 19: Rafter teaches wherein the controller is further configured to adjust the characteristic of at least one of the administered microbubbles (Col. 2: Para. 3 “The parameters of the transmitted ultrasound energy may be…) or the administered therapeutic agent based at least in part on the detected signals (Col. 6, Para 4: “Backscatter intensity may be detected…”).  

Claim 20: Rafter wherein the characteristic is at least one of…administering time…of the administered microbubbles and/or therapeutic agent (Col. 6, Para 4: “Backscatter intensity may be detected as an indicator of the presence of contrast agent as a function of time”), as claimed in the alternative.

Claim 21: Rafter teaches wherein the controller is further configured to cause the ultrasound transducer to transmit ultrasound waves to the target tissue in the presence of the administered microbubbles (Abstract: “…ultrasound energy for destroying the microbubbles of the contrast agent is transmitted to the region of interest…”).  

Claim 22: Neither Rafter or Prus teach multiple storage containers. 
However, Borden, in the same field of microbubble dispersal teaches wherein the administration device further comprises a third storage container for storing a contrast agent ([0067]: “For example, in the embodiment of FIG. 9A, a laminated bag 900 has multiple compartments 912, 916, 918 separated by clamping portions 922, 924.”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Borden in order to hold different microbubbles for different applications such as gas delivery for a patient (See [0005] of Borden).


Claim 23: Rafter teaches wherein the administration device further comprises: 
an actuation mechanism (Col. 2, Para. 6: “ According to another aspect of the invention, apparatus is provided for facilitating administration of a therapeutic agent to a patient.” – Although not explicitly stated, it is implied that delivery of microbubbles to a specific region in the patient would require an actuation mechanism to deliver the agent);
an introducing device for delivering at least one of the microbubbles, therapeutic agent, or contrast agent to the target tissue (Col. 2, Para. 6: “ According to another aspect of the invention, apparatus is provided for facilitating administration of a therapeutic agent to a patient.”); and 
at least one channel for delivering at least one of the microbubbles, contrast agent or therapeutic agent from the corresponding storage container to the introducing device (Col. 2, Para. 6: “The therapeutic agent is incorporated into microbubbles of a contrast agent and is delivered with the contrast agent to a region of interest in the patient.”)

Claim 25: Rafter and Prus do not teach wherein the first storage container is connected to a plurality of channels, each having a manipulation means for changing the microbubble characteristic.
However, Borden teaches wherein the first storage container is connected to a plurality of channels, each having a manipulation means for changing the microbubble characteristic (Borden Claim 8: “The microbubble generation system of claim 1, further comprising a size separation module that sorts microbubbles removed from the reaction volume…”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Borden in order to hold different microbubbles for different tissue types and such that the microbubbles for specific tissues do not mix as explained throughout Borden. 

Claim 26: Rafter and Prus do not teach wherein the manipulation means comprises a plurality of filters having different exclusion sizes, the controller being configured to: select a channel having one of the filters corresponding to the desired microbubble characteristic; and cause the microbubbles to be administered only through the selected channel
However, Borden teaches wherein the manipulation means comprises a plurality of filters having different exclusion sizes, the controller being configured to: select a channel having one of the filters corresponding to the desired microbubble characteristic; and cause the microbubbles to be administered only through the selected channel (Borden Claim 8: “….a size separation module that sorts microbubbles removed from the reaction volume via the first outlet responsively to a size thereof”).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Borden for the same reasons explained in claim 25.

Claim 27: Rafter in view of Prus teaches wherein the manipulation means comprises applying an acoustic field to the microbubbles ([0003]: “Depending upon the amplitude of the applied stress from an acoustic field, the microbubbles may collapse (this mechanism is called “cavitation”) and cause various thermal effects in the target and/or its surrounding tissue.) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Prus and apply an acoustic field such that stable cavitation of microbubbles may be induced to enhance energy absorption at the ultrasound focal region (See Prus [0003]).

Claim 29: Rafter and Prus do not teach further comprising a plurality of storage containers, each containing microbubbles having a different size characteristic, the controller being configured to: select one of the storage containers having therein microbubbles corresponding to the desired microbubble characteristic; and cause the microbubbles to be administered only from the selected storage container. 
However, Borden teaches further comprising a plurality of storage containers, each containing microbubbles having a different size characteristic, the controller being configured to: select one of the storage containers having therein microbubbles corresponding to the desired microbubble characteristic; and cause the microbubbles to be administered only from the selected storage container  (Borden Claim 8: “….a size separation module that sorts microbubbles removed from the reaction volume via the first outlet responsively to a size thereof”).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Borden in order to pick the desired microbubble size population (see [0064] of Borden).

Claim 33: Rafter and Prus do not teach wherein the characteristic of the dispensed microbubbles comprises at least one of…a size distribution
However, Borden teaches wherein the characteristic of the dispensed microbubbles comprises at least one of…a size distribution ([0064]: “Valve 708 can select between respective outlets of the different flow chamber 700 when sufficient settling has occurred for extraction of the desired microbubble size population.”), as explained in the alternative. 
  It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Borden to filter based on size for a particular application, such as injection into a patient for gas delivery thereto (see [0005]). 

Claim 35: Rafter and Prus do not teach a preparation device for preparing the microbubbles based at least in part on the desired characteristic.
However, Borden teaches teach a preparation device for preparing the microbubbles based at least in part on the desired characteristic (See Borden Claim 8: “…a size separation module…”).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Borden in order to have various microbubble options (see [0064]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter et al., in view of Prus et al., in view of Borden et al., and further in view of Hecht et al. (US 20110293530 A1).
Claim 24: Rafter, Prus, and Borden do not teach wherein the therapeutic agent comprises at least one of Busulfan, Thiotepa, CCNU (lomustine), BCNU (carmustine), ACNU (nimustine), Temozolomide, Methotrexate, Topotecan, Cisplatin, Etoposide, Irinotecan /SN-38, Carboplatin, Doxorubicin, Vinblastine, Vincristine, Procarbazine, Paclitaxel, Fotemustine, Ifosfamide /4- Hydroxyifosfamide /aldoifosfamide, Bevacizumab, 5-Fluorouracil, Bleomycin, Hydroxyurea, Docetaxel, or Cytarabine (cytosine arabinoside, ara-C)/ara-U.  
However Hecht , in the same field of microbubble cavitation, teaches the use of Bleomycin ([0034]: “Any such methods can be used to prepare microbubbles to be conjugated to bleomycin analogs as described herein.”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter with Hecht in order to allow for sonication conditions which produce non-collapsing and stable microbubbles (See Hecht [0034]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter et al., in view of Prus et al., in view of Borden et al., and further in view of Dimitrova et al. (US 20100106078 A1).
Claim 28: Rafter, Prus, and Borden do not teach wherein the controller is further configured to tune a frequency band of the acoustic field so as to destroy the microbubbles having a size outside a desired size range.
However, Dimitrova in the same field of microbubble dispersal devices, teaches wherein the controller is further configured to tune a frequency band of the acoustic field so as to destroy the microbubbles having a size outside a desired size range([0109]: “Fig. 2 shows where three groups are located near the tissue/cell 120, FIG. 3 shows where material carried by group B has been delivered to the tissue, and FIG. 4 shows where subsequently material carried by group A has been delivered to the tissue….[0110]: The advantages of using such particles are that they can be made with an extremely narrow size distribution…This mono-dispersity leads to that the population of the microbubbles resonate over narrow frequency range. Thus, by producing different groups having different sizes, it is possible to define said sub-groups having different properties, namely in this particular case having different resonance frequencies…By carefully controlling the size distribution and having specified amount of shell material, it is possible to control the shell thickness and makeup to a very tight tolerance (see Shi WT et al.) The thickness of the shell then controls the threshold of external applied pressure where the entire population of microbubbles transitions sharply from stable to destruction (i.e. release of the material).”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter and Prus with Dimitrova because different microbubbles of different sizes are destroyed at different times to  release their contents at different time and controlling destruction based on size leads to stable release of material as explained in [0109]. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter et al., in view of Prus et al., and further in view of Abrams et al. (US 20190151239 A1).
Claim 30: Rafter and Prus do not tach an additional radiation device.
However, Abrams in the same field of therapeutic agent delivery systems teaches a radiation device for transmitting a radiation dose to the target tissue ([0004]: “Methods also exist to temporarily increase the permeability of the BBB and include the use of osmotic solutions (mannitol), pulsed ultrasound in combination with microbubbles, and radiation therapy.”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Rafter and Prus with Abrams to use a radiation device in order permeate the blood brain barrier for treatment of brain tissue. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793